DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/19/2022 has been entered.
Response to Amendments
   The Amendment filed 4/19/2022 has been entered. Claims 11 and 13-14 were amended, and claims 1-10 were canceled. Thus, claims 11-23 are pending in the application.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11, 16, 19, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wachtel et al. (US 2012/0037158 A1).
Regarding claim 11, Wachtel discloses a device for dispensing an air-dischargeable substance (inhaler for powder-form inhalation) (abstract), 
comprising an air inlet (air openings 19 through which the air stream 9 enters) (Fig. 3; para. [0059]), 
a discharge nozzle through which substance-loaded air can be discharged (outlet tube 18 at which aerosol 11 is discharged) (Fig. 3; para. [0058]),
an outflow region, in which a chamber containing substance to be discharged can be arranged (all the space within the device housing, such as reservoir 4, in which the blisters 3 and blister strip 2 are held) (Figs. 1-3; para. [0023]), 
a first air guide duct leading from the outflow region to the discharge nozzle (vertical conduits in insert 17 to the conduit in the outlet tube 18 forming the feeding path 20, in which air flows from the blister 3 held in reservoir 4 and out from the outlet tube 18) (Figs. 1-3; para. [0058]),
the first air guide duct widening from a first end located at the outflow region to a second end at an end of the discharge nozzle (bottom of insert 17 is more narrow than the end of outlet tube 8 at the end of feeding path 20) (Fig. 3),
a second air guide duct leading from the air inlet to the outflow region (space in mouthpiece 8 for air stream 23, which flows from air openings 19 to the opened blister 3) (Fig. 3; para. [0059]), wherein the second air guide duct is also fluidically connected by a connecting duct to the first air guide duct (side conduits in insert 17 for bypass air streams 24; bypass air stream 24 splits from the feeding airstream 23 which then mixes with the air in feeding path 20) (Fig. 3; paras. [0058-0059]),
and with an inflow direction (R) of air flowing through an inflow opening located at the first end of the first air guide duct and through the connecting duct into the first air guide duct (bypass air stream 24 flowing in a direction through a side opening for the side conduit in insert 17 towards the rest of outlet tube 18; side openings in insert 17 are at the bottom end of the feeding path 20 in with the insert 17) (Fig. 3; paras. [0059-0060]), said air inflow direction into the first air guide duct being directed perpendicular to and intersecting a direction of flow (S) of the substance-loaded air through the first air guide duct (vertical feeding path 20 from insert 17 to outlet tube 18 carrying aerosol 11 (i.e. flow S; for clarity, all air moving vertically upwards through the insert 17 and outlet tube 18 is part of the flow S) is perpendicular to the air flow through the side conduits in insert 17 for bypass airstream 24 (i.e. flow R); in other words, the bypass airstream 24 through the side conduits in insert 17 must turn when coming out of the side conduits in order to start moving upwards at the region of the rectangle in the annotated Image 1 below, thereby joining the vertical feeding path 20; both airstreams 20 and 24 are in the region of insert 17) (Fig. 3; paras. [0058-0060]; see annotated Image 1 below), 
wherein the inflow opening -3-is designed with a slot (bypass path or channel 21) (Fig. 3; para. [0059]; para. [0063]), and extends over more than 50% of a width of the first air flow duct, as seen across the direction of flow (S) (bypass path or channel 21 concentrically surrounds feeding path 20 in insert 17, thus is more than 100% of its width, with the width crossing over the direction of feeding path 20) (Fig. 3; para. [0063]), and wherein the inflow opening is independent from the puncture device and behind any punctual protrusion of the puncture device in the direction of flow (the side opening for the side conduit in insert 17 for bypass airstream 24 is independent of the piercing elements 25, 26, and behind the piercing elements 25, 26 in the direction of flow from feeding path 20) (Fig. 3).

    PNG
    media_image1.png
    486
    652
    media_image1.png
    Greyscale

Image 1. Annotation of a zoomed in section of Wachtel Fig. 3 to show the airflow paths with arrows. 
Regarding claim 16, Wachtel discloses wherein a puncture device (E) is provided to form at least one puncture opening in a chamber cover (piercing member 7 with piercing elements 25, 26 form openings 28, 29 in the lid 27 of the blister 3) (Figs. 3-4; para. [0062]).
Regarding claim 19, Wachtel discloses wherein the device has a displaceable actuating element for acting on the puncture device (E) (actuator 12 is pivoted back or closed to pierce a blister 3 with the piercing elements 25, 26, thus also pivoting the piercing elements 25, 26) (Figs. 1-4; para. [0028]; para. [0049]).
Regarding claim 23, Wachtel discloses wherein the chamber cover is designed to be in a concave shape in a view from the outside (once pierced by the piercing elements 25, 26, the lid 27 of blister 3 would be concave as viewed from the side, below, or the cross-section) (Fig. 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Ohki et al. (US 6,810,872 B1) in view of Snow (US 2002/0134382 A1).
Regarding claim 13, Ohki discloses a device for dispensing an air-dischargeable substance (inhalant medicator) (abstract), 
comprising an air inlet (opening to air passage 10A) (Figs. 9-10)-4-, 
a discharge nozzle, through which substance-loaded air can be discharged (inhalant port 7 through which the powder is dispensed) (Figs. 9-10), 
an outflow region, in which a chamber with substance to be discharged can be arranged in a chamber receptacle (hollow space for holding the medical powder storage chamber 16D to be used, the chamber 16D being arranged in a blister pack 16) (Figs. 9-10), 
an air guide duct leading from the outflow region to the discharge nozzle and having a length (According to the Applicant’s specification para. [0023], “the air guide duct” is a combination of the first air guide duct and the second air guide duct; Ohki discloses an upper outflow air passage 11B to the hollow space of inhalant port 7, and air passage 10) (Figs. 9-10), such that the chamber receptacle is designed in a first housing part (blister pack holder 8 and lower medicator-body portion 5; blister pack holder 8 holds the blister pack 16) (Figs. 9-10), and a second housing part (upper medicator-body portion 4 with pricking tool 12) (Figs. 9-10), 
and wherein the air guide duct is designed with longitudinal divisions over a portion of its length, having subregions formed on the first and second housing parts (both the air passage 10 and the upper outflow air passage 11B are on both housing 4 and blister pack holder 8, and thus have divisions on both housing 4 and blister pack holder 8) (Figs. 9-10), 
wherein a first air guide duct leads further away from the outflow region to the discharge nozzle (upper outflow air passage 11B to the hollow space of inhalant port 7) (Figs. 9-10); 
a second air guide duct leads from the air inlet to the outflow region (inflow air passageway 10) (Figs. 9-10); 
the first air guide duct and the second air guide duct are designed to be divided over at least a part of their length (both the air passage 10 and the upper outflow air passage 11B are divided between housing 4 and blister pack holder 8) (Figs. 9-10); 
and wherein a first subregion of the second air guide duct and a second subregion of the first air guide duct are provided on the first housing part (respective portions of the air passage 10 and the upper outflow air passage 11B on blister pack holder 8) (Figs. 9-10); 
and a third subregion of the second air guide duct and a fourth subregion of the first air guide duct are provided on the second housing part (respective portions of the air passage 10 and the upper outflow air passage 11B on housing 4) (Figs. 9-10); 
a direct air flow from the second air guide duct into the first air guide duct is suppressed by the partition (the wall between pins 14 prevents air from moving past, forcing the air into the pierced open storage chamber 16D) (Figs. 9-10; col. 12, lines 45-50); 
and the air flow runs through the chamber only when in use (air can only enter the storage chamber 16D after the lid 16C is pierced by the pins 14, which occurs when a user is actuating the device for a use) (Figs. 9-10; col. 11, lines 1-17; col. 12, lines 45-50).
Ohki does not disclose the second housing part is pivotably connected to the first housing part at an end opposite the discharge nozzle; wherein the third subregion and the fourth subregion can further be supplemented by -5-pivoting the second housing part into a contact position with the first housing part to the respective first and/or second air duct, wherein at the same time, a partition which is impermeable for an air flow and which is part of the second housing part is configured to be moved into a contact position with the chamber inserted, relative to the chamber by pivoting the second housing part.
However, Snow teaches a medicament container for entraining medication for deposition into the lungs (Snow; abstract) wherein the second housing part is pivotably connected to the first housing part (upper portion 304 and lower portion 304 can pivot away from each other by way of hinge 310) (Snow; Figs. 5A, 6A; paras. [0118-0119]) at an end opposite the discharge nozzle (hinge 310 is at an end of the device opposite to cylindrical wall 344b, which is the mouthpiece through which medicament is inhaled) (Snow; Figs. 5A, 6A; para. [0126]); -5-pivoting the second housing part into a contact position with the first housing part (hinge 310 would allow for the upper portion 304 and lower portion 304 to pivot into a closed position, contacting each other as seen in Fig. 5A, such that the catch 316 engages groove 318) (Snow; Figs. 5A, 6A; paras. [0118-0120]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ohki device such that the first and second housings completely enclose the blister pack, wherein the second housing part is pivotably connected to the first housing part, and a contact position, as taught by Snow, for the purpose of protecting the medicament blisters from being damaged during shipping or improper handling (Snow; para. [0078]).
With this modification ,the modified Ohki device would thus teach wherein the third subregion and the fourth subregion (respective portions of the air passage 10 and the upper outflow air passage 11B on housing 4) (Ohki; Figs. 9-10) can further be supplemented by -5-pivoting the second housing part into a contact position with the first housing part to the respective first and/or second air duct (Ohki housing portions 4 and 5 with air passage 10 and upper outflow air passage 11B contact each other by way of joining portion 3 to form a whole cylindrical shape; Snow upper portion 304 catch 316 engages lower portion 308 groove 318 for the closed position) (Ohki, Figs. 1-5, col. 7, lines 19-29; Snow, Figs. 5A, 6A, paras. [0118-0120]), wherein at the same time, a partition which is impermeable for an air flow and which is part of the second housing part is configured to be moved into a contact position with the chamber inserted, relative to the chamber by pivoting the second housing part (Ohki wall between pins 14 is part of the claimed second housing part, and thus would be pivoted into contact with the storage chamber 16D when the second housing is pivoted by the Snow hinge) (Ohki, Figs. 9-10; Snow, Figs. 5A, 6A, paras. [0118-0120]).
Regarding claim 21, the modified Ohki device teaches wherein the second housing part is connected by a hinge connection to the first housing part, and a deflection in the second air guide duct is designed to be associated with the hinge connection (corner of housing 4 at the junction of 11A and 11B which forces the airflow to change direction; corner of housing 4 is lifted when the Snow hinge pivots upper housing 4 from lower housing 5) (Ohki, Figs. 9-10; Snow, Figs. 5A, 6A, paras. [0118-0120]).
Regarding claim 22, the modified Ohki device teaches wherein the air flow in the direction of flow downstream from the deflection is directed in the opposite direction from the air flow upstream from the deflection (air flowing through 11A is perpendicular to air flowing through 11B; 11A and 11B are separated by the corner in housing 4, which deflects the airflow from 11A into 11B) (Ohki; Figs. 9-10).
Claims 14, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ohki in view of Armstrong et al. (US 5,337,740), Fourment et al. (US 2007/0295333 A1), and Snow.
Regarding claim 14, Ohki discloses a device for dispensing an air-dischargeable substance (inhalant medicator) (abstract), 
comprising an air inlet (opening to air passage 10A) (Figs. 9-10), 
a discharge nozzle through which substance-loaded air can be discharged (inhalant port 7 through which the powder is dispensed) (Figs. 9-10), 
an outflow region in which a chamber with substance to be discharged can be arranged in a chamber receptacle (hollow space for holding the medical powder storage chamber 16D to be used, the chamber 16D having chamber walls and being arranged in a blister pack 16) (Figs. 9-10), wherein the chamber has a puncturable chamber cover (lid 16C to be punctured) (Figs. 9-10; col. 11, lines 1-17),
a puncture device (E) for forming a puncture opening in the chamber (pins 14 form openings H1, H2 in the storage chamber 16D) (Figs. 9-10; col. 11, lines 1-17), 
wherein a partition is formed in the outflow region for deflecting air into the chamber (wall between pins 14 force air to flow into the opened storage chamber 16D) (Figs. 9-10; col. 12, lines 45-50), 
and wherein the puncture device (E) additionally has two puncture protrusions (two pins 14) (Figs. 9-10), one of which is designed to be associated with one side of the partition and the other of which is designed to be associated with the other side of the partition (pins 14 are on either side of the wall between them) (Figs. 9-10), 
wherein one of the puncture protrusions is further adapted in cross -6-section to an inside contour of a chamber wall as seen in a hold-down direction (V) (pins 14 have cross-sections which can fit inside the walls of holes 8B, 8C when the pins 14 are inserted when depressed into the holes 8B, 8C) (Figs. 6, 9-10, 14; col. 8, lines 45-58; col. 11, lines 1-17);
and the puncture protrusion has a tip or a cutting edge which slides into the chamber as part of the puncturing (pins 14 slides to the bottom inner wall, or base panel 16A, of blister portion 16B in order to pierce the base panel 16A, thus the pins 14 slide along base panel 16A as they move through the base panel 16A) (Figs. 9-10; col. 11, lines 1-17).
Ohki does not disclose wherein the chamber wall has a cross section in the form of a circular ring and forms a chamber cavity in the form of a cylinder.
However, Armstrong teaches a device for nasal or oral inhalation (Armstrong; abstract) wherein the chamber wall has a cross section in the form of a circular ring and forms a chamber cavity in the form of a cylinder (sealed containers 60 containing fine inhalation material 64 has a cross section in the form of a circular ring as seen in Fig. 7A, and forms a cylindrical chamber cavity for holding fine material 64 as seen in Fig. 6A) (Armstrong; Figs. 6A, 7A; col. 8, lines 63-67).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ohki chamber 16D walls such that they have a cross section in the form of a circular ring and they form a chamber cavity in the form of a cylinder, as taught by Armstrong, for the purpose of providing the device with a different chamber shape which one or ordinary skill in the art could reasonably expect to perform similarly well for storing medicament on a disk and which are to be pierced on both ends by needles during the medicament delivery.
Ohki is silent on the puncture protrusion having an outside contour in the form of a segment of a circle in a region puncturing the chamber cover in displacement of the puncture protrusion in a puncture direction.
However, Fourment teaches a fluid dispenser device (Fourment; abstract) wherein the puncture protrusion having an outside contour in the form of a segment of a circle in a region puncturing the chamber cover in displacement of the puncture protrusion in a puncture direction (piercer elements 31 have a cylindrical shape which turns into a segment of a circle at the tip 39, the tip 39 being the portion which is used to pierce a powder reservoir when displaced downwards) (Fourment; Figs. 2-3, 7; para. [0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ohki pins such that they have an outside contour in the form of a segment of a circle in a region puncturing the chamber cover in displacement of the puncture protrusion in a puncture direction, as taught by Fourment, for the purpose of providing the pins with a suitable shape capable of making a progressive and accurate cut (Fourment; para. [0055]).
Ohki does not disclose the tip or the cutting edge slides directly along an inside surface of the cylindrical chamber wall as part of the puncturing. 
However, Snow teaches a medicament container for entraining medication for deposition into the lungs (Snow; abstract) wherein the tip or the cutting edge slides directly along an inside surface of the chamber wall as part of the puncturing (lancets 212 with tapered ends 212a that piece the upper layer 104 of the medicament container 200 slide down the inner surfaces of the side walls of the container 200) (Snow; Figs. 2B-2C; para. [0105]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ohki tip or the cutting edge such that they slide directly along an inside surface of the chamber wall (previously modified above by Armstrong to be cylindrical) as part of the puncturing, as taught by Snow, for the purpose of ensuring the pierced material remains against the wall such that it provides no interference to the entrainment of flow of medicament (Snow; Figs. 2B-2C; para. [0105]).
Regarding claims 17-18, the modified Ohki device teaches wherein the puncture device (E) is displaceable against a restoring force, for puncturing the film cover of the chamber by means of the puncture protrusions, wherein the restoring force results from a spring (spring 15 is compressed when the device is actuated to prick the blister pack open with the pins 14) (Ohki; Figs. 9-10; col. 11, lines 1-17).
Regarding claim 20, the modified Ohki device teaches wherein after the film cover has been punctured by the puncture protrusions, the chamber connects the first air guide duct to the second air guide duct (air can flow through the opened storage chamber 16D once the lid 16C is pierced by pins 14, thus connecting the air passageway 10 and air passage 11B) (Ohki; Figs. 9-10; col. 11, lines 1-17).
Allowable Subject Matter
Claims 12 and 15 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 12, the prior art of record does not disclose nor sufficiently teach a device for dispensing an air-dischargeable substance, comprising an air inlet, a discharge nozzle through which substance-loaded air can be discharged, an outflow region, in which a chamber containing substance to be discharged can be arranged in a chamber receptacle, a first air guide duct leading from the outflow region to the discharge nozzle, a second air guide duct leading from the air inlet to the outflow region, wherein a partition is formed in the outflow region between the first and second air guide ducts, and the partition is made of a hard material, wherein, furthermore, a free end face of the partition facing the chamber is provided with a soft material, the chamber has a film cover for a chamber cavity containing the substance, and the partition is in sealing contact with the film cover by means of this soft material, wherein the partition is designed with a bulge in a hold-down direction, the bulge having a convex curvature which acts on the cover of the chamber such that the film cover forms a concave curvature toward an interior in a direction of the chamber cavity when the device is closed. 
Regarding claim 15, this claim is dependent upon claim 12 which was indicated to have allowable subject matter, and thus would also be considered to have allowable subject matter. 
Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive.
On page 9 in the first three paragraphs of the Applicant’s remarks, the Applicant argues that the Wachtel airstreams are not perpendicular to each other, but are rather acute angles to each other, and thus Wachtel cannot teach claim 11. However, the Examiner respectfully disagrees. The Applicant appears to be referring to a section a bit higher up than the Examiner, where the arrows are shown at a slight angle in Wachtel Fig. 3. The Examiner was referring to a section of insert 17 a bit lower than that, as illustrated by the rectangles in the annotated Image 1 above. In this space, the airflow would turn at a 90 degree angle as it comes out of the insert 17 side conduits, hits the inner wall of the insert 17, and is forced upwards through the bypass path 21. Thus, Wachtel still discloses the claimed invention of claim 11.
Applicant’s arguments on page 10 in the first two paragraphs of the Applicant’s remarks with respect to claim 13 have been considered but are moot in view of new grounds of rejection with new additional Snow reference being used in the current rejection as discussed above.
Applicant’s arguments on page 10 in the last two paragraphs to page 11 in the first paragraph of the Applicant’s remarks with respect to claim 14 have been considered but are moot in view of new grounds of rejection with new additional Armstrong reference being used in the current rejection as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACQUELINE M PINDERSKI whose telephone number is (571)272-7032. The examiner can normally be reached Monday-Friday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JACQUELINE M PINDERSKI/Examiner, Art Unit 3785                                                                                                                                                                                                        
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785